         Case 1:19-cv-05095-GHW Document 36 Filed 08/04/20 Page 1 of 2




                D: +1 212 225 2609
                 vhou@cgsh.com
                                                                         USDC SDNY
                                                      July 31, 2020      DOCUMENT
                                                                         ELECTRONICALLY FILED
VIA ECF                                                                  DOC #:
                                                                         DATE FILED: 8/4/2020
The Honorable Gregory H. Woods
United States District Judge                                MEMORANDUM ENDORSED
United States Courthouse
500 Pearl Street
New York, New York 10007



               Re: Gist v. United States of America, 1:19-cv-05095-GHW

Dear Judge Woods:

                I am counsel appointed under the Criminal Justice Act for the defendant Mr. Gist
in the case referenced above. I write on behalf of both parties to respectfully request a limited
extension of the August 3, 2020 deadline for Mr. Gist’s reply letter to the government’s
opposition to his § 2255 motion in this matter for two weeks to August 17, 2020 and an
adjournment of the evidentiary hearing currently scheduled for August 17, 2020. I have
conferred with counsel for the government and the government does not object to these requests.

                Due to the ongoing pandemic and Covid-19 crisis, I have still been unable to meet
in person with Mr. Gist since March 10, 2020. Notwithstanding the pandemic, I along with my
colleagues have met telephonically with Mr. Gist on April 21, 2020, May 18, 2020, June 17,
2020 and July 14, 2020. More recently, pursuant to the procedures defense counsel must follow,
we made a request on Friday, July 24, 2020 for a legal call with Mr. Gist, and my colleagues and
I were scheduled to speak with Mr. Gist by phone on Tuesday, July 28, 2020 to finalize a
declaration from Mr. Gist in support of his reply letter. However, despite the three hour window
of time that we were required to be available, we did not receive a call from MDC at any time
during this window and were therefore unable to speak with Mr. Gist and attempt to finalize Mr.
Gist’s declaration. We made another request that same day for a legal call with Mr. Gist, which
was scheduled for Thursday, July 30, 2020 and again we did not receive a call from MDC during
             Case 1:19-cv-05095-GHW Document 36 Filed 08/04/20 Page 2 of 2

    Honorable Gregory H. Woods, p. 2


    the appointed window. Given our inability to speak with Mr. Gist, we are unable to discuss,
    finalize and obtain an executed version of his declaration in time for the August 3, 2020
    deadline.

                    Additionally, Mr. Gist is seeking an in-person evidentiary hearing. Due to
    various logistical issues relating to the ongoing pandemic, which impact the availability of
    government counsel, witnesses, and Mr. Gist himself to appear in-person on August 17, 2020,
    the parties seek more time to work out these logistical issues to find time when all parties can
    appear in person. The parties will update the Court on a proposed updated schedule for the
    evidentiary hearing by August 7, 2020.



                                                       Respectfully,




                                                       Victor L. Hou


    cc: Rebekah Donaleski (via email)
        Jilan J. Kamal (via email)
        Kimberly J. Ravener (via email)



Application granted. The August 3, 2020 deadline for Mr. Gist to reply to the government’s opposition to his
§ 2255 motion is extended to August 17, 2020. Furthermore, the August 17, 2020 evidentiary hearing is
adjourned sine die. The parties are directed to write the Court no later than August 7, 2020 to propose an
updated schedule for the evidentiary hearing.

SO ORDERED.
Dated: August 4, 2020
                                                              _____________________________________
                                                                     GREGORY H. WOODS
                                                                    United States District Judge
